GODCHAUX, J.
Plaintiff appeals from a judgment dismissing his demand in a suit wherein he sues for remuneration at the rate of $1.50 a day for services rendered in keeping, feeding and training defendant’s racehorse, and wherein the defense is that plaintiff’s sole compensation for his services was to be a half share in whatever purses or prizes that the horse would win in any race in which it might participate.
The testimony of the opposing parties is absolutely contradictory, each affirming his version of the contract to be such as he pleads. The lower court, after seeing 'and .hearing the Witness believed defendant’s statement and accepted his version, and our examination of the record carries us to the same conclusion, for Whatever corroboration exists in the record is in support of defendant’s statements.
Defendant’s immediate repudiation of plaintiff’s claim as soon as he was notified of it, the uncontradicted testimony of Levy who was present at' the beginning of the conversation between the parties which culminated ir the contract at issue, and the testimony of defendant’s employees to the effect that defendant fed and paid for the feed of the horse, all support the truth of defendant’s contention.
*8November 7, 1910.
There is no error in the judgment appealed from and it is accordingly affirmed.